DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s) and no new matter should be entered:
The “biaser” in claims 1 and 3
The “liquid/drink cooler” in claim 2
The “vegetable cooler” in claim 2
The “meat cooler” in claim 2
The “wine cooler” in claim 2
The “spring” in claim 3
The “inclined plane” in claim 3
The “pulley and weights” in claim 3
The “hydraulic piston” in claim 3
The “horizontal axis” in claim 6
The “plurality of metal heat transfer ribs” claim 6
The “spring mechanism” in claim 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 4 of page 5, the phrase “an interior wall 112, an opening 114” will be interpreted as --an interior wall 114, an opening 112--.      
Paragraph 2 of page 6 will be interpreted as --Fresh food (FF) compartment 110 is conventional, except as modified herein. The FF compartment 110 has interior walls 114. The interior wall may be a side wall, top wall, bottom wall, and back wall. The FF compartment 110 also has an opening 112 through which access to the content of the FF compartment 110 is gained. FF compartment 110 may include one or more shelves 118 or drawer (not shown). Door 116, as is conventional, moves between a closed position, where opening 112 is closed, and an open position, where opening 112 is open--.            
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spring mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “spring mechanism” corresponds to “a spring for moving the chilled component into the cold plate” as described in paragraph [2] page 7 of the application’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the phrase “and/or” which renders the claims indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is. No person of ordinary skill in the art would know what “and/or” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “and/or” will be considered optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US20090293501A1, herein after referred to as Kulkarni) in view of Stewart et al. (US20220065516A1, herein after referred to as Stewart).
Regarding claim 1, Kulkarni teaches a refrigerator (refrigerator 10 Fig. 1) comprising: a fresh food compartment (fresh food compartment 18 Fig. 1) with an interior wall (top wall 44 Fig. 2), an opening (Fig. 2), and a door (door 14 Fig. 2) movable between a closed position (Fig. 1) and an open position (Fig. 2) for accessing the fresh food compartment via the opening (paragraph [0019]); a cold plate (cold plate 42 Fig. 2) mounted in the interior wall (paragraph [0021]); a chilled component (ice maker 32 and ice bin 34 Fig. 2) moveably mounted on the door adjacent the cold plate (it is understood that the ice bin 34 which is part of the ice maker is movably attached to the door see paragraph [0020]), the chilled component includes a heat transfer plate (wall on which opening 50 is located Fig. 2) on a side (top side of ice maker 32 Fig. 2) of the chilled component for thermal communication with the cold plate (cooling by conduction see paragraph [0021]), and a biaser (inclined sidewall of cold plate 42 Fig. 2 and other means see paragraph [0021]) moves the chilled component into thermal communication with the cold plate when the door is closed.
Kulkarni teaches the invention as described above but fails to explicitly teach an evaporator in contact with the cold plate.
However, Stewart teaches an evaporator (evaporator coils 60 Fig. 1) in contact with the cold plate (cold plate 14 Fig. 1 which corresponds to the cold plate of Kulkarni) to provide cooling for the cold plate (paragraph [0035]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Kulkarni to include “an evaporator in contact with the cold plate” in view of the teachings of Stewart to provide cooling for the cold plate.
Regarding claim 2, the combined teachings teach wherein the chilled component is: an ice maker (ice maker 32 Fig. 2 of Kulkarni).
Regarding claim 3, the combined teachings teach wherein the biaser includes: an inclined plane (inclined sidewall of cold plate 42 Fig. 2 of Kulkarni) for moving the chilled component into the cold plate.
Regarding claim 4, the combined teachings teach wherein the evaporator is a coil evaporator (coil evaporator 60 Fig. 1 of Kulkarni).
Regarding claim 5, the combined teachings teach wherein the chilled component includes a fan (fan in paragraph [0022] of Kulkarni) for circulating air within the chilled component (paragraph [0022] of Kulkarni).

Allowable Subject Matter
Claim 6 is allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “a refrigerator comprising: a fresh food compartment with a side wall, an opening, and a door movable between a closed position and an open position for accessing the fresh food compartment; a cold plate mounted in the side wall with an evaporator in contact with the cold plate; an ice maker mounted on the door adjacent the cold plate, the ice maker includes a heat transfer plate on a side of the ice maker for thermal communication with the cold plate, a metal ice cube mold tray mounted on a horizontal axis, a plurality of metal heat transfer ribs located below the metal ice cube mold tray and in thermal communication with the metal ice cube mold tray and the heat transfer plate, a fan for circulating air within the ice cube maker, an ice cube bucket located below the metal ice cube mold tray, and a spring mechanism for horizontally sliding the ice cube maker into thermal communication with the cold plate when the door is closed” of instant claim 6.
The closet prior art reference, Kulkarni (US20090293501A1), teaches a refrigerator that includes an ice maker, a cold plate, and an ice cube bucket; however, the reference fails to disclose, suggest or teach “a spring mechanism for horizontally sliding the ice cube maker into thermal communication with the cold plate when the door is closed”.
Therefore, independent claim 6 is considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763